Citation Nr: 1011421	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  05-39 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic 
posttraumatic stress disorder.  

2.  Entitlement to service connection for a chronic right 
knee disorder to include degenerative arthritis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had certified active service from January 1969 to 
January 1972.  He served in the Republic of Vietnam.  The 
Veteran had additional active duty/active duty for training 
with the Army Reserve/Arkansas Army National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, denied service connection for both 
posttraumatic stress disorder (PTSD) and a right knee 
disorder.  In December 2006, the Veteran was afforded a 
videoconference hearing before a Veterans Law Judge.  The 
resulting hearing transcript reflects that the recording of 
the videoconference hearing was largely inaudible.  In 
September 2007, the Board remanded the Veteran's claims to 
the RO so that the Veteran could be afforded an additional 
videoconference hearing before a Veterans Law Judge.  

In December 2007, the Veteran was afforded a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  

The Board observes that the Veterans Law Judge who had 
conducted the Veteran's December 2006 videoconference hearing 
is no longer employed by the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  




REMAND

The Veteran asserts that he sustained chronic PTSD secondary 
to his combat-related traumatic experiences while in the 
Republic of Vietnam including an incident wherein the truck 
in which he was riding struck a land mine and he was thrown 
from the vehicle.  He contends further that he sustained a 
chronic right knee disorder secondary to his 
service-connected left knee disorder.  

Lay assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

A June 1991 Report of Separation (NGB Form 22) conveys that 
the Veteran served with the Army Reserve/Arkansas Army 
National Guard between July 1976 and June 1991.  The report 
of a January 1993 VA examination for compensation purposes 
states that the Veteran "had been in the Arkansas National 
until June 1991." The Veteran's complete periods of active 
duty, active duty for training, and inactive duty with the 
Army Reserve/Arkansas Army National Guard have not been 
verified, and no reserve clinical treatment records have been 
obtained.  

VA psychiatric clinical documentation dated in August 2001 
states that: the Veteran served in the Republic of Vietnam; 
"was blown off a truck which hit a mine;" was stationed at 
Bien Hoa Air Force Base "which came under multiple/frequent 
enemy mortar and rocket attack;" and had been a passenger in 
a helicopter which had been "shot down at the height of 50 
feet."  The Veteran was diagnosed with PTSD.  At the 
December 2007 videoconference hearing before the undersigned 
Acting Veterans Law Judge, the Veteran testified that: he had 
been thrown from the truck in either November 1971 or early 
December 1971 while at Marble Mountain Army Airfield, Da 
Nang, Republic of Vietnam.  He testified that eight service 
members were killed in that incident.  He testified that he 
had come under enemy attack in January 1970 while stationed 
with the "190th South Helicopter Company in Binh Wong Base."  
An attempt to verify the Veteran's alleged inservice 
stressful experiences has not been undertaken.  

The VA should obtain all relevant military treatment records 
and other documentation which could potentially be helpful in 
resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  As the Veteran's complete service treatment 
records were apparently not of record and an attempt to 
verify the Veteran's alleged inservice stressful experiences 
had not been undertaken at the time of the prior VA 
examinations for compensation purposes, the Board finds that 
further VA evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center (NPRC) and/or the appropriate 
service entity, to include the Adjutant 
General, Arkansas, and request that (1) 
the appropriate entity verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training with the Army 
Reserve/Arkansas Army National Guard and 
(2) forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  Then, submit the Veteran's written 
statements and testimony as to his 
alleged stressors to the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) for verification of the claimed 
stressors.  The JSRRC should also verify 
whether the Veteran's unit or units 
received enemy fire or otherwise 
participated in combat in the Republic of 
Vietnam.  In particular, unit records or 
higher command records which would 
reflect whether there were causalities at 
Marble Mountain Army Airfield, Da Nang, 
in November 1971 or December 1971, if it 
is confirmed that the Veteran was at that 
base during that period.  Unit records or 
higher command records which reflect 
activity such as mortar attacks and 
rocket attacks at the bases where the 
Veteran was stationed while in Vietnam 
should also be obtained.  

3.  After completion of the instructions 
contained in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of his chronic acquired psychiatric 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If a 
diagnosis of chronic PTSD is advanced, 
the psychiatric examiner should identify 
the specific stressors supporting such a 
diagnosis.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic acquired psychiatric disorder had 
its onset during active service/active 
duty; is etiologically related to the 
Veteran's Vietnam War experiences; or 
otherwise originated during or is 
causally related to active service/active 
duty.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

4.  After completion of the instructions 
contained in Paragraphs 1 and 2, then 
schedule the Veteran for a VA examination 
for compensation purposes in order to 
determine the current nature and etiology 
of his chronic right knee disability.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic right knee disorder had its onset 
during active service/active duty; is 
etiologically related to the Veteran's 
Vietnam War experiences; otherwise 
originated during active service/active 
duty; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected left knee medial 
meniscal tear residuals with degenerative 
arthritis.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for 
both chronic PTSD and a chronic right 
knee disorder to include degenerative 
arthritis with express consideration of 
the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) and 38 C.F.R. § 3.310(a) 
(2009); the United States Court of 
Appeals for Veterans Claims' (Court) 
holding in Allen v. Brown, 7 Vet. App. 
439 (1995); and the Federal Circuit's 
decision in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).  If the 
benefits sought on appeal remain denied, 
the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The Veteran 
should be given the opportunity to 
respond to the SSOC.

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the VA.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.  



_________________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

